Citation Nr: 0934116	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2006, for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 
1966.  His death occurred on April [redacted], 2004.  The appellant 
in this matter is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, granting entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1151, effective from the date of the RO's receipt of the 
appellant's claim, August 15, 2006.  

Pursuant to her request, the appellant was afforded a hearing 
before the Board, sitting at the RO, in June 2009.  A 
transcript of that proceeding is of record.  


FINDING OF FACT

An informal claim for DIC under 38 U.S.C.A. § 1151 was 
received by VA within the one-year period following the 
veteran's death in April 2004.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date of April 
1, 2004, but none earlier, for the appellant's entitlement to 
DIC under 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. §§ 3.1, 3.155, 3.400(j)(2) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a full grant 
of the benefit sought on appeal, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

The effective date to be assigned based on a grant of DIC on 
the basis of 38 U.S.C.A. § 1151 is the first day of the month 
in which the veteran's death occurred if a claim is received 
within one year following the date of death; otherwise, the 
effective date is the date of the VA's receipt of the claim.  
38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(j)(2).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The words application and claim are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a). 

When determining the effective date of an award of VA 
compensation, the Board is required to review all the 
communications in the file that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Where a veteran has an additional disability or his death is 
the due to a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation, including DIC, 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  For claims filed on or after October 1, 
1997, as in this case, the appellant must show that the VA 
treatment in question resulted in additional disability or 
death and that the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable.  Id.; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

The question thus presented as to the effective date matter 
is whether a claim for DIC, be it formal or informal, was 
received by VA prior to August 15, 2006.  Review of the 
claims folder identifies a VA medical record, dated June 1, 
2006, signifying that the appellant on the aforementioned 
date met with several VA medical professionals who instructed 
her that an investigation by the VA's Performance Management 
Team had demonstrated that VA negligence involving the 
failure of VA medical personnel to discontinue the veteran's 
use of Plavix prior to his lung surgery caused certain events 
to occur which led to his untimely death.  The date on which 
this investigation is not clearly delineated by the record, 
but it is nevertheless evident that the appellant had sought 
assistance, beginning in or about December 2005, from a New 
York State Assemblyman and her U.S. Congressman as to her 
allegations that VA negligence was responsible for the 
veteran's death and it is likely that those inquiries led to 
the VA's Performance Management Team's review.  

Moreover, the appellant has offered credible, sworn testimony 
that she verbally advised VA medical personnel attending to 
the Veteran prior to his death and after of her concerns 
relating to the veteran's use of Plavix and its effects on 
his postoperative course.  Corroborating evidence of these 
conversations is lacking.  The appellant further identifies 
her attempts to initiate a claim for VA compensation based on 
VA negligence following the veteran's death by consulting 
with various members, including "Tracy," "Bill," and 
"Frank," among others, only to be mistakenly told that no 
such benefit was available.  The appellant incorrectly 
identifies those individuals as VA employees, when in 
actuality they were representatives of State organizations, 
including but not limited to the New York State Department of 
Veterans Affairs and County Veterans Service Officers.  

Of note, however, is the appellant's credible account of her 
contact with a VA social worker, "Don" located at the VA 
Medical Center in Batavia, New York, prior to and after the 
veteran's death, to whom she related her belief that the 
veteran's death was the result of VA negligence.  She 
produces Don's business card and notes that he advised her to 
contact another VA employee, "Gail," in order to begin the 
process of submitting a claim.  The appellant offers sworn 
testimony that she advised Gail by telephone of her desire to 
seek DIC on the basis of the VA's negligence in causing the 
death of her husband and she produces a copy of the cover 
page, dated April 27, 2004, in which she provided Gail with 
identifying information regarding the Veteran and herself.  

While the April 2004 cover page from the appellant to Gail 
did not reference claimed VA negligence in the veteran's 
death, the Board is persuaded by credible, sworn testimony 
offered by the appellant and otherwise consistently set forth 
throughout the record that she in fact advised a VA employee 
on or about April 27, 2004, of her intention to seek DIC 
based on the VA's negligence in the veteran's death.  Record-
keeping by VA as to the appellant's contacts with VA 
personnel appears to be lacking in this instance and it is 
clear that the appellant or others on her behalf contacted VA 
personnel on an unspecified date for the purpose of 
requesting that an investigation be undertaken regarding the 
appellant's belief that the veteran's death was directly 
attributable to VA negligence.  Such investigation culminated 
in the meeting of June 1, 2006, in which VA medical personnel 
conceded liability.  In view of the facts and circumstances 
of this case, it is reasonable to conclude that an informal 
claim for DIC was received by VA personnel within the one-
year period immediately following the veteran's death on 
April [redacted], 2004.  As such, an effective date of April 1, 2004, 
is warranted for the appellant's entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5110(c); 
38 C.F.R. § 3.400(j)(2).  


ORDER

An effective date of April 1, 2004, but none earlier, is for 
assignment for the appellant's entitlement to DIC under 
38 U.S.C.A. § 1151.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


